DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/840,494, filed on 04/13/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 8 recite “ the liquid crystal molecule”; however, applicants only have support for “the at least one molecule”.  There is insufficient antecedent basis for this limitation in the claims.  The claims as written are indefinite. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al., US 7,145,626, in view of Smith et al., US 2004/0167027.
Regarding claims 1-5 and 7-10, Miller et al. disclose a display panel (figs 7, 14) comprising: 
. a first substrate 101b
. an electrode layer 103 
. a display medium layer with a filler 35 and a plurality of liquid crystal capsules 30.
Miller et al., however, do not disclose the filler comprising at least one material as described in claim 1 and  having a birefringence difference Δn in a range from 0.02 to 0.175. Smith et al. do disclose a polymeric binder containing a polyester that can be a poly 1, 4-cyclohexylene derivative (see [0023 ) and a surfactant (see [0070]) which is in the claimed range (e.g., 0.02 to 0.054).  therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to employ the Miller et al. filler (binder) having a birefringence Δn in the claimed range, as shown by Smith et al. to improve low-density uniformity for improving the image properties over a display device (see [0016]).
Further regards to claim 4, Miller further disclose a second substrate 101 a disposed on the display medium layer, wherein each of the first substrate and the second substrate are flexible (see col. 27, ln 37).
Further regards to claim 5, Miller also disclose a plurality of spacers (the droplets 30 can be acting as a spacer as well).  It is noted that the limitation of “the second substrate is formed by curing at least one monomer added into the display medium layer, and at least a portion of the cured second substrate is disposed between the spacers” recites a one-step process which does not further limit the structure of the device claims. Therefore, this limitation has not been given patentable weight.
Further regards to claims 7 and 8, wherein each of the liquid crystal capsules comprises a capsule film (e.g., layer outside of the capsule 30) and at least one liquid crystal molecule 20, and the capsule film covers the liquid crystal molecule, wherein the liquid crystal molecule is a rod-shaped structure or a disc- shaped structure and the capsule film is an optical thermal adhesive formed of at least one monomer having a stick-shaped structure (see fig. 7 and col. 11, ln 16-19).
Further regards to claim 9, wherein the first substrate inherently comprises a transparent substrate, an array layer, and a color filter layer, the transparent substrate is flexible, and the array layer is disposed between the transparent substrate and the color filter layer since it is a well-known structure of a polymer dispersed liquid crystal (PDLC) device.
Further regards to claim 10, due to the modification to Miller et al., in view of Smith et al, the filler having at least the same material of poly 1, 4-cycloexylene derivative, and the values of the short/long axial refractive index would be in the claimed range as well. 
A reference that is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takei (US 5530567) disclose a PDLC device in which a capsule 19 also a spacer 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722